
	
		II
		112th CONGRESS
		2d Session
		S. 2345
		IN THE SENATE OF THE UNITED STATES
		
			April 24 (legislative
			 day, April 23), 2012
			Mr. Lieberman (for
			 himself, Ms. Collins, and
			 Mr. Akaka) introduced the following bill;
			 which was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To amend the District of Columbia Home Rule Act to permit
		  the Government of the District of Columbia to determine the fiscal year period,
		  to make local funds of the District of Columbia for a fiscal year available for
		  use by the District upon enactment of the local budget act for the year subject
		  to a period of Congressional review, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia Local Budget
			 Autonomy Act of 2012.
		2.Fiscal year for
			 District of ColumbiaSection
			 441(b) of the District of Columbia Home Rule Act (sec. 1–204.41, D.C. Official
			 Code) is amended to read as follows:
			
				(b)Authorization
				To establish fiscal year by Act of CouncilThe District may
				change the fiscal year of the District by an Act of the Council. If a change
				occurs, such fiscal year shall also constitute the budget and accounting
				year.
				.
		3.Enactment of
			 District of Columbia local budget
			(a)In
			 generalSection 446 of the District of Columbia Home Rule Act
			 (sec. 1–204.46, D.C. Official Code) is amended to read as follows:
				
					446.Enactment of local budget by District of
		  Columbia(a)Adoption of budgets
				and supplementsThe Council, within 56 calendar days after
				receipt of the budget proposal from the Mayor, and after public hearing, shall
				by Act adopt the annual budget for the District of Columbia government. Any
				supplements thereto shall also be adopted by Act of the Council after public
				hearing.
						(b)Transmission to
				President during control yearsIn the case of a budget for a
				fiscal year which is a control year, the budget so adopted shall be submitted
				by the Mayor to the President for transmission by the President to the
				Congress, except that the Mayor shall not transmit any such budget, or
				amendments or supplements thereto, to the President until the completion of the
				budget procedures contained in this Act and the District of Columbia Financial
				Responsibility and Management Assistance Act of 1995.
						(c)Prohibiting
				obligations and expenditures not authorized under budgetExcept
				as provided in section 445A(b), section 446B, section 467(d), section 471(c),
				section 472(d)(2), section 475(e)(2), section 483(d), and subsections (f), (g),
				(h)(3), and (i)(3) of section 490, no amount may be obligated or expended by
				any officer or employee of the District of Columbia government unless—
							(1)such amount has
				been approved by an Act of the Council (and then only in accordance with such
				authorization) and such Act has been transmitted by the Chairman to the
				Congress and has completed the review process under section 602(c)(3);
				or
							(2)in the case of an
				amount obligated or expended during a control year, such amount has been
				approved by an Act of Congress (and then only in accordance with such
				authorization).
							(d)Restrictions on
				reprogramming of amountsAfter the adoption of the annual budget
				for a fiscal year (beginning with the annual budget for fiscal year 1995), no
				reprogramming of amounts in the budget may occur unless the Mayor submits to
				the Council a request for such reprogramming and the Council approves the
				request, but only if any additional expenditures provided under such request
				for an activity are offset by reductions in expenditures for another
				activity.
						(e)DefinitionIn
				this part, the term control year has the meaning given such term
				in section 305(4) of the District of Columbia Financial Responsibility and
				Management Assistance Act of
				1995.
						.
			(b)Conforming
			 amendments(1)Sections 467(d), 471(c),
			 472(d)(2), 475(e)(2), and 483(d), and subsections (f), (g)(3), (h)(3), and
			 (i)(3) of section 490 of such Act are each amended by striking The
			 fourth sentence of section 446 and inserting Section
			 446(c).
				(2)The third sentence of section 412(a)
			 of such Act (sec. 1–204.12(a), D.C. Official Code) is amended by inserting
			 for a fiscal year which is a control year described in such
			 section after section 446 applies.
				(3)Section 202(c)(2) of the District of
			 Columbia Financial Responsibility and Management Assistance Act of 1995 (sec.
			 47–392.02(c)(2), D.C. Official Code) is amended by striking the first
			 sentence of section 446 and inserting section
			 446(a).
				(4)Section 202(c)(4)(A)(ii) of the
			 District of Columbia Financial Responsibility and Management Assistance Act of
			 1995 (sec. 47–392.02 (c)(4)(A)(ii), D.C. Official Code) is amended by striking
			 446 and inserting 446(b).
				(5)Section 202(c)(5)(C)(ii) of the
			 District of Columbia Financial Responsibility and Management Assistance Act of
			 1995 (sec. 47–392.02 (c)(5)(C)(ii), D.C. Official Code) is amended by striking
			 446 and inserting 446(b).
				(6)Section 202(d)(3)(A) of the District
			 of Columbia Financial Responsibility and Management Assistance Act of 1995
			 (sec. 47–392.02(d)(3)(A), D.C. Official Code) is amended by striking the
			 first sentence of section 446 and inserting section
			 446(a).
				(7)Section 11206 of the National Capital
			 Revitalization and Self-Government Improvement Act of 1997 (sec. 24–106, D.C.
			 Official Code) is amended by striking the fourth sentence of section
			 446 and inserting section 446(c).
				(c)Clerical
			 amendmentThe item relating to section 446 in the table of
			 contents of such Act is amended to read as follows:
				
					
						Sec. 446. Enactment of local budget by
				District of
				Columbia.
					
					.
			4.Action by Council
			 of District of Columbia on line-item vetoes by Mayor of provisions of budget
			 actsSection 404(f) of the
			 District of Columbia Home Rule Act (sec. 1–204.4(f), D.C. Official Code) is
			 amended by striking transmitted by the Chairman to the President of the
			 United States both places it appears and inserting the following:
			 incorporated in such Act.
		5.Permitting
			 employees to be hired if position authorized by Act of the
			 CouncilSection 447 of the
			 District of Columbia Home Rule Act (sec. 1–204.47, D.C. Official Code) is
			 amended—
			(1)by striking
			 Act of Congress each place it appears and inserting act
			 of the Council (or Act of Congress, in the case of a year which is a control
			 year); and
			(2)by striking
			 Acts of Congress and inserting acts of the Council (or
			 Acts of Congress, in the case of a year which is a control
			 year).
			6.Other conforming
			 amendments to home rule act relating to changes in Federal role in budget
			 processSection 603 of the
			 District of Columbia Home Rule Act (sec. 1–206.03, D.C. Official Code) is
			 amended—
			(1)in subsection (a), by inserting before the
			 period at the end the following: for a fiscal year which is a control
			 year; and
			(2)by striking subsection (d) and inserting
			 the following:
				
					(d)Except as
				provided in subsection (f), the Council shall not transmit an Act under section
				446(a) which is not balanced according to the provisions of subsection
				(c).
					.
			7.Congressional
			 reviewSection 602(c) of the
			 District of Columbia Home Rule Act (sec. 1–206.02, D.C. Official Code) is
			 amended—
			(1)by redesignating paragraph (3) as paragraph
			 (4); and
			(2)by inserting after paragraph (2) the
			 following:
				
					(3)In the case of any Act transmitted
				under the first sentence of paragraph (1) to which section 446 applies and for
				which the fiscal year involved is not a control year, such Act shall take
				effect upon the expiration of the 30-calendar-day period beginning on the day
				such Act is transmitted, or upon the date prescribed by such Act, whichever is
				later, except as follows:
						(A)If such 30-day period expires and if
				either chamber has not been in session for at least 5 calendar days during such
				period, the effective date period applicable under this paragraph shall be
				extended for 5 additional days.
						(B)If during the period described in
				subparagraph (A), a joint resolution disapproving such Act has passed both
				Houses of Congress and has been transmitted to the President, such resolution,
				upon becoming law, subsequent to the expiration of such period, shall be deemed
				to have repealed such Act, as of the date such resolution becomes law. The
				provisions of section 604 shall apply with respect to any joint resolution
				disapproving any Act pursuant to this
				subparagraph.
						.
			8.Conforming amendments
			 relating to federally authorized adjustments to local appropriations
			(a)Acceptance of
			 grants not included in adopted budget
				(1)Authority to
			 accept amountsSection
			 446B(a) of the District of Columbia Home Rule Act (sec. 1–204.46B(a), D.C.
			 Official Code) is amended—
					(A)by striking
			 the fourth sentence of section 446 and inserting section
			 446(c); and
					(B)by striking
			 approved by Act of Congress.
					(2)Reports to
			 CongressSection 446B(e) of such Act (sec. 1–204.46B(e), D.C.
			 Official Code) is amended by striking submitted to the Council and to
			 the and inserting submitted to the Council, the Committee on
			 Oversight and Government Reform of the House of Representatives, the Committee
			 on Homeland Security and Governmental Affairs of the Senate, and
			 the.
				(b)Authority To
			 increase spending in case of general fund surplusSection 816 of the Financial Services and
			 General Government Appropriations Act, 2009 (sec. 47–369.01, D.C. Official
			 Code), is amended—
				(1)by striking
			 the amount appropriated to the District of Columbia and
			 inserting the following: the amount of local funds under the budget of
			 the District of Columbia; and
				(2)in paragraph (5),
			 by striking the Mayor notifies and inserting the following:
			 the Mayor notifies the Committee on Oversight and Government Reform of
			 the House of Representatives, the Committee on Homeland Security and
			 Governmental Affairs of the Senate, and.
				(c)Authority To
			 increase spending in case of increased revenue collections
				(1)Authority to
			 increase spendingSection 817(a) of such Act (sec. 47–369.02(a),
			 D.C. Official Code) is amended—
					(A)in the matter
			 preceding paragraph (1), by striking the amount appropriated as District
			 of Columbia funds and inserting the following: the amount of
			 local funds under the budget for the District of Columbia;
					(B)in paragraph (1),
			 by striking in the annual Proposed Budget and Financial Plan submitted
			 to Congress by the District of Columbia and inserting the following:
			 in such budget (or, in the case of a fiscal year which is a control
			 year, as defined in section 305(4) of the District of Columbia Financial
			 Responsibility and Management Assistance Act of 1995, in the annual Proposed
			 Budget and Financial Plan submitted to Congress by the District of
			 Columbia); and
					(C)in paragraph (2),
			 by striking in such Proposed Budget and Financial Plan and
			 inserting in such budget (or such Proposed Budget and Financial
			 Plan).
					(2)Reports to
			 congressSection 817(b)(4) of
			 such Act (sec. 47–369.02(b)(4), D.C. Official Code) is amended by striking
			 the Mayor has notified and inserting the following: the
			 Mayor has notified the Committee on Oversight and Government Reform of the
			 House of Representatives, the Committee on Homeland Security and Governmental
			 Affairs of the Senate, and.
				9.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to fiscal year 2013 (as described in section
			 441(a) of the District of Columbia Home Rule Act, as amended by section 2) and
			 each succeeding fiscal year.
		
